        Case 4:19-cr-00066-BMM Document 81 Filed 11/19/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-19-66-GF-BMM
               Plaintiff,
      vs.

LOGAN MICHAEL BURKE,                                    ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 9, 2020. (Doc. 80.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:19-cr-00066-BMM Document 81 Filed 11/19/20 Page 2 of 3



      Judge Johnston conducted a revocation hearing on November 17, 2020.

(Doc. 79.) The United States accused Burke of violating his conditions of

supervised release 1) by destroying private property; and 2) by having telephone

contact with the victim in this case. (Doc. 78.)

      At the revocation hearing, Burke admitted that he had violated the

conditions of his supervised release 1) by destroying private property; and 2) by

having telephone contact with the victim in this case. (Doc. 79.) Judge Johnston

found that the violations Burke admitted proved to be serious and warranted

revocation, and recommended that Burke receive a custodial sentence until

December 17, 2020 with no supervised release to follow. Burke was advised of the

14 day objection period and his right to allocute before the undersigned. Burke

waived those rights. (Doc. 79.)

      The violations prove serious and warrant revocation of Burke’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 80) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Logan Michael Burke be

sentenced to a period of custody until December 17, 2020 with no supervised

release to follow.
 Case 4:19-cr-00066-BMM Document 81 Filed 11/19/20 Page 3 of 3



DATED this 19th day of November, 2020.
